TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00050-CR


                               Israel Cardosa-Reyna, Appellant

                                                 v.

                                  The State of Texas, Appellee




        FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
   NO. C-1-CR-15-215778, THE HONORABLE JAN BRELAND, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on April 18, 2019. On counsel’s

motions, the time for filing was extended to July 8, 2019. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than July 31, 2019. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on July 11, 2019.
Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish




                                               2